Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144749                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  ________________________________________                                                                Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  IN RE APPLICATION OF CONSUMERS
  ENERGY COMPANY RE BIG ROCK
  POINT PLANT

  _________________________________________
  CONSUMERS ENERGY COMPANY,
          Petitioner-Appellant,
  v                                                                          SC: 144749
                                                                             COA: 296853
  MICHIGAN PUBLIC SERVICE COMMISSION,                                        MPSC No: 00-015611
  ASSOCIATION OF BUSINESSES ADVOCATING
  TARIFF EQUITY, ATTORNEY GENERAL,
  MICHIGAN ENVIRONMENTAL COUNCIL/
  PUBLIC INTEREST RESEARCH GROUP IN
  MICHIGAN, and ENERGY MICHIGAN, INC.,
            Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
           h0618                                                              Clerk